  8:21-cv-00067-RGK-PRSE Doc # 6 Filed: 03/01/21 Page 1 of 2 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                    Plaintiff,                                8:21CV67

       vs.
                                                 MEMORANDUM AND ORDER
OFFICER MCDONALD, OFFICER
ADISON, LANCASTER COUNTY
ADULT CORRECTIONS FACILITY,
RELIGON CORDINATOR OF THE
LANCASTER COUNTY ADULT
CORRECTIONS FACILITY, DANIEL
GREENE, Inmate; BRAD JOHNSON,
Lancaster County Adult Corrections
Facility Direct; ONE UNKNOWN
CORRECTIONS OFFICER, of the
Lancaster County Adult Corrections
Facility; and CRAPO, Lancaster County
Adult Corrections Facility Religon
Cordnator;

                    Defendants.


      This matter is before the court on Plaintiff’s “Legal Notice” which he included
with his Complaint and was docketed as a motion for leave to proceed in forma
pauperis. (Filing 2.) However, Plaintiff’s motion does not comply with the terms of
28 U.S.C. § 1915, the statute authorizing proceedings in forma pauperis. See 28
U.S.C. § 1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a
statement of all assets such prisoner possesses that the person is unable to pay such
fees or give security therefor”). Plaintiff has the choice of either submitting the
$402.00 filing and administrative fees to the clerk’s office or submitting a request to
   8:21-cv-00067-RGK-PRSE Doc # 6 Filed: 03/01/21 Page 2 of 2 - Page ID # 26




proceed in forma pauperis that complies with 28 U.S.C. § 1915.1 Failure to take
either action within 30 days will result in the court dismissing this case without
further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

      1.      Plaintiff’s “Legal Notice,” construed as a request to proceed in forma
pauperis (filing 2), is denied without prejudice to reassertion in a motion to proceed
in forma pauperis that complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: March 31, 2021: Check for MIFP or
payment.

       Dated this 1st day of March, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge


       1
        If Plaintiff is granted leave to proceed IFP in this matter, he will be allowed to pay
the court’s $350 filing fee in installments. See 28 U.S.C. § 1915(b)(1); In re Tyler, 110
F.3d 528, 529–30 (8th Cir. 1997). He would not be subject to the $52.00 administrative fee
assessed to non-IFP plaintiffs.
                                              2
